
	
		II
		110th CONGRESS
		1st Session
		S. 2073
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2007
			Mrs. McCaskill (for
			 herself and Mr. Bond) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act relating to the
		  statute of limitations that applies to certain claims.
	
	
		1.Short titleThis Act may be cited as the
			 Trails Act Technical Correction Act of
			 2007.
		2.Claims against
			 united states for interim use of rights-of-way
			(a)Amendment to
			 national trails system actSection 8(d) of the National Trails System
			 Act (16 U.S.C.
			 1247(d)) is amended—
				(1)by striking
			 The Secretary of Transportation and inserting (1) The
			 Secretary of Transportation; and
				(2)by adding at the
			 end the following:
					
						(2)In any action
				brought against the United States, by the owner of property that is subject to
				a railroad right-of-way and to interim use described in paragraph (1), for
				damages sustained by reason of paragraph (1), the claim for damages shall not
				be deemed to first accrue for purposes of the limitations period prescribed by
				sections 2401 and
				2501
				of title 28, United States Code, before the date on which the State, political
				subdivision, or qualified private organization enters into an agreement with
				the railroad to assume full responsibility for such right-of-way and interim
				use under paragraph
				(1).
						.
				(b)Effective
			 date
				(1)In
			 generalThe amendments made by subsection (a) shall take effect
			 on the date of the enactment of this Act and shall apply to any civil action
			 pending on, or commenced on or after, such date of enactment.
				(2)Prior orders
			 vacated upon requestIf, not later than 1 year after the date of
			 the enactment of this Act, a party to the case or the party’s successor in
			 interest files with the court a request that an order be vacated, the order
			 shall be vacated by the court if the order—
					(A)was entered,
			 before the date of the enactment of this Act, by a court in a case pending on
			 such date of enactment; and
					(B)is inconsistent
			 with the amendments made by subsection (a).
					(c)Judicial
			 review
				(1)Review of
			 certain claimsNotwithstanding any other provision of law, the
			 court in which the claim was originally filed shall review on the merits,
			 without regard to the defense of res judicata or collateral estoppel, any claim
			 that—
					(A)was brought
			 against the United States, by the owner of property that is subject to a
			 railroad right-of-way and to interim use described in paragraph (1) of section
			 8(d) of the National Trails System Act, for damages sustained by reason of such
			 section 8(d);
					(B)was dismissed,
			 before the date of the enactment of this Act, for not being brought within the
			 time period provided under section
			 2401
			 or 2501 of title 28, United States
			 Code; and
					(C)would have been
			 considered to have been brought in a timely manner if the amendments made by
			 subsection (a) had been in effect when the claim was brought, if the claimant
			 applies to the court for such review not later than 60 days after the date of
			 the enactment of this Act.
					(2)Action by the
			 courtIn reviewing a claim under paragraph (1), the court shall
			 receive and consider any additional evidence, including oral testimony, that
			 any party may wish to provide and shall determine the issues de novo.
				
